161 F.3d 763
Alfredo RODRIGUEZ, Petitioner-Appellant,v.Christopher ARTUZ, Superintendent, Green Haven CorrectionalFacility, Respondent-Appellee.
No. 98-2252.
United States Court of Appeals,Second Circuit.
Argued Dec. 11, 1998.Decided Dec. 21, 1998.

Marsha R. Taubenhaus, New York City, for Petitioner-Appellant.
Joseph N. Ferdenzi, Assistant District Attorney, Bronx County (Nancy D. Killian, Assistant District Attorney, of counsel), Bronx, New York, for Respondent-Appellee.
Before:  WINTER, Chief Judge, JACOBS, and POOLER, Circuit Judges.
PER CURIAM:


1
Alfredo Rodriguez appeals from Judge Sotomayor's order dismissing his petition for a writ of habeas corpus as untimely under 28 U.S.C. § 2244(d)(1).  Rodriguez contends that application of the one-year statute of limitations in Section 2244 effects an unconstitutional suspension of the writ of habeas corpus.  See U.S. Const., Art.  I, § 9, cl. 2.  We affirm for substantially the reasons stated by the district court.  See Rodriguez v. Artuz, 990 F. Supp. 275 (S.D.N.Y.1998).